           Case 1:21-cv-00106-DAD-SAB Document 15 Filed 06/17/21 Page 1 of 5


 1

 2

 3

 4

 5

 6

 7                            UNITED STATES DISTRICT COURT
 8                                       EASTERN DISTRICT OF CALIFORNIA

 9

10     UNITED STATES OF AMERICA,                         Case No. 1:21-cv-00106-DAD-SAB

11                    Plaintiff,                         ORDER ENTERING STIPULATED
                                                         PROTECTIVE ORDER
12            v.
                                                         (ECF No. 14)
13     LAWRENCE A. HOWEN, et al.,

14                    Defendants.

15

16

17                                       STIPULATED PROTECTIVE ORDER
18          To expedite the flow of discovery material between the parties, facilitate the prompt resolution of
19 disputes over confidentiality, adequately protect individually identifiable health information entitled to

20 be kept confidential, and ensure that protection is afforded only to material so entitled, the United States

21 and Defendants stipulate pursuant to Federal Rule of Civil Procedure 26(c), as follows:

22                                  I.       PURPOSES AND LIMITATIONS
23          Discovery in this action is likely to involve production of confidential health information for
24 which special protection from public disclosure and from use for any purpose other than prosecuting this

25 litigation may be warranted. Accordingly, the parties hereby stipulate to, and respectfully request that

26 the Court enter, the following Stipulated Protective Order. The parties acknowledge that this Order does
27 not confer blanket protections on all disclosures or responses to discovery and that the protection it

28 affords from public disclosure and use extends only to the limited information or items that are entitled

                                                         1
30
           Case 1:21-cv-00106-DAD-SAB Document 15 Filed 06/17/21 Page 2 of 5


 1 to confidential treatment under the applicable legal principles. Accordingly, good cause exists for a

 2 protective order over confidential health information in this matter

 3          The parties further acknowledge that this Stipulated Protective Order does not entitle them to file

 4 confidential information under seal. Civil Local Rule 141 sets forth the procedures that must be

 5 followed and the standards that will be applied when a party seeks permission from the court to file

 6 material under seal.

 7                          II.      DESIGNATING PROTECTED MATERIAL

 8          1.      Exercise of Restraint and Care in Designating Material for Protection. Each party that

 9 designates information or items for protection under this Order must take care to limit any such

10 designation to specific material that qualifies under the appropriate standards. The Designating Party

11 must designate for protection only those parts of material, documents, items, or oral or written

12 communications that qualify so that other portions of the material, documents, items, or communications

13 for which protection is not warranted are not swept unjustifiably within the ambit of this Order.

14 Designations that are shown to be clearly unjustified or that have been made for an improper purpose

15 (e.g., to unnecessarily encumber the case development process or to impose unnecessary expenses and

16 burdens on other parties) may expose the Designating Party to sanctions.

17          2.      Manner of Designations. Information may be designated as “confidential” if it meets the

18 definition of protected health information set forth in 45 C.F.R. § 160.103. To designate confidential

19 material covered by this Protective Order, the Designating Party shall so designate, on the material itself,

20 by using the following designation: “CONFIDENTIAL HEALTH INFORMATION- SUBJECT TO

21 PROTECTIVE ORDER.” If timely corrected, an inadvertent failure to designate qualified information

22 or items does not, standing alone, waive the Designating Party’s right to secure protection under this

23 Order for such material.

24          3.      Challenging Designations. Any party may challenge a designation of confidentiality. The

25 challenging party shall initiate the dispute resolution process under Local Rule 251(b). Any discovery

26 motion must comply with the procedures set forth in Local Rule 251. The burden of persuasion in any
27 such challenge proceeding shall be on the Designating Party.

28

                                                         2
30
            Case 1:21-cv-00106-DAD-SAB Document 15 Filed 06/17/21 Page 3 of 5


 1                              III.      USE OF PROTECTED MATERIAL

 2          Unless otherwise stated below, ordered by the Court, or permitted in writing by the Designating

 3 Party, a Receiving Party may use any information or item designated confidential only in connection

 4 with this litigation.

 5          1.      Disclosure to Agencies or Departments of the United States. Nothing contained in this

 6 Protective Order shall prevent or in any way limit or impair the right of the United States to disclose to

 7 any agency or department of the United States, or any division of any such agency or department,

 8 designated confidential documents relating to any potential violation of law or regulation, or relating to

 9 any matter within that agency’s jurisdiction, nor shall anything contained in this Protective Order

10 prevent or in any way limit or impair the use of any such designated confidential documents by an

11 agency in any proceeding relating to any potential violation of law or regulation, or relating to any

12 matter within that agency’s jurisdiction.

13          2.      Disclosure to Congress. Nothing contained in this Protective Order shall prevent or in

14 any way limit or impair the right of the United States to provide designated confidential documents to a

15 Congressional entity; provided, however, that the United States shall notify the Congressional entity

16 requesting the documents that the designated confidential documents have been produced pursuant to

17 this Protective Order.

18                                         IV.      TERMINATION

19          Once a case proceeds to trial, all of the court-filed information to be introduced that was

20 previously designated as confidential or maintained pursuant to this protective order becomes public and

21 will be presumptively available to all members of the public, including the press, unless compelling

22 reasons supported by specific factual findings to proceed otherwise are made to the trial judge in

23 advance of the trial. See Kamakana v. City and County of Honolulu, 447 F.3d 1172, 1180-81 (9th Cir.

24 2006). Accordingly, the terms of this Protective Order do not extend beyond the commencement of the

25 trial.

26                                        V.       MISCELLANEOUS

27          1.      Right to Further Relief. Nothing in this Order abridges the right of any person to seek its

28 modification by the Court in the future.

                                                         3
30
           Case 1:21-cv-00106-DAD-SAB Document 15 Filed 06/17/21 Page 4 of 5


 1          2.      Right to Assert Other Objections. By stipulating to the entry of this Protective Order, no

 2 Party waives any right it otherwise would have to object to disclosing or producing any information or

 3 item on any ground not addressed in this Stipulated Protective Order. Similarly, no Party waives any

 4 right to object on any ground to use in evidence of any of the material covered by this Protective Order.

 5          3.      Filing Protected Material under Seal. Protected material may only be filed under seal

 6 pursuant to a court order as set forth in Local Rule 141.

 7          It is so stipulated.

 8 Dated: June 11, 2021                                    Respectfully submitted,

 9                                                         PHILLIP A. TALBERT
                                                           United States Attorney
10

11                                                  By:    /s/ Steven S. Tennyson
                                                           STEVEN S. TENNYSON
12                                                         Assistant United States Attorney
13

14 Dated: June 15, 2021                                    CARLE, MACKIE, POWER & ROSS LLP

15

16                                                 By:   /s/ Justin D. Hein (as auth. 6/15/2021)
                                   _____________________ Philip J. Terry
17                                                       Justin D. Hein
                                                         Attorneys for Defendants
18                                                       LAWRENCE A. HOWEN AND
                                                         NOR-CAL PHARMACIES, INC. D/B/A
19                                                       LOCKEFORD DRUG

20 / / /

21 / / /

22 / / /

23 / / /

24 / / /

25 / / /

26 / / /
27 / / /

28 / / /

                                                          4
30
            Case 1:21-cv-00106-DAD-SAB Document 15 Filed 06/17/21 Page 5 of 5


 1                  COURT ORDER ENTERING STIPULATED PROTECTIVE ORDER

 2          Pursuant to the stipulation of the parties, IT IS HEREBY ORDERED that:

 3          1.      The above stipulated protective order is entered;

 4          2.      The parties are advised that pursuant to the Local Rules of the United States District Court,

 5                  Eastern District of California, any documents which are to be filed under seal will require

 6                  a written request which complies with Local Rule 141;

 7          3.      The party making a request to file documents under seal shall be required to show good

 8                  cause for documents attached to a nondispositive motion or compelling reasons for

 9                  documents attached to a dispositive motion, Pintos v. Pacific Creditors Ass’n, 605 F.3d

10                  665, 677-78 (9th Cir. 2009); and

11          4.      If a party’s request to file Protected Material under seal is denied by the Court, then the

12                  previously filed material shall be immediately accepted by the court and become

13                  information in the public record and the information will be deemed filed as of the date

14                  that the request to file the Protected Information under seal was made.

15

16 IT IS SO ORDERED.

17 Dated:        June 17, 2021
18                                                      UNITED STATES MAGISTRATE JUDGE

19

20

21

22

23

24

25

26
27

28

                                                          5
30
